IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 01-20199
                             Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

ENRIQUE MALDONADO ESTRADA,
also known as Perico,

                                             Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. H-00-CR-887-2
                           --------------------
                              March 29, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

       Enrique Maldonado Estrada appeals from the district court’s

order denying his motion to revoke the magistrate judge’s

pretrial detention order.       The district court’s decision, which

effectively adopted the reasoning of the magistrate judge, rests

upon its conclusion that Estrada has not rebutted the presumption

that no condition or combination of conditions will reasonably

assure the safety of the community.       See 18 U.S.C. § 3142(e) and

(f).       The district court’s conclusions are supported by the


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20199
                                 -2-

record.    See United States v. Rueben, 974 F.2d 580, 586 (5th Cir.

1992).    Accordingly the district court’s order is AFFIRMED.